UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33537 CHINA SHENGHUO PHARMACEUTICAL HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-2903562 (State or Other Jurisdiction of Incorporation or Organization) (IR.S. Employer Identification No.) No. 2 , Jing You Road, Kunming National Economy & Technology Developing District People’s Republic of China 650217 N/A (Address of Principal Executive Offices) (Zip Code) 0086-871-728-2628 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ There were 19,679,400 shares outstanding of the issuer’s common stock, par value $.0001 per share, as of May 29, 2012. CHINA SHENGHUO PHARMACEUTICAL HOLDINGS, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS F-1 Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 F-1 Consolidated Statements of Operations and Comprehensive (Loss) Income for the Three Months Ended March 31, 2012 and 2011 (Unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) F-3 Notes to Condensed Consolidated Financial Statements (Unaudited) F-4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4T. CONTROLS AND PROCEDURES 13 PART II - OTHER INFORMATION 14 ITEM 6. EXHIBITS 14 SIGNATURES 15 2 CHINA SHENGHUO PHARMACEUTICAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Amounts in USD) March 31, December 31, (unaudited) Assets: Current Assets: Cash and cash equivalents $ $ Restricted Cash Accounts and notes receivable, net Other receivables, net Advances to suppliers, net Inventories, net Due from related parties Current deferred tax assets Other current assets Total Current Assets Property, plant and equipment, net Intangible assets, net Deposits for long-live assets Non-current deferred tax assets $ $ Liabilities and Equity: Current Liabilities: Accounts payable $ Other payables and accrued expenses Sales representative deposits Due to related parties Short-term borrowings Advances from customers Taxes payable and other current liabilities Current portion of long-term borrowings Total Current Liabilities Commitments and Contingencies Equity: Common stock, $0.0001 par value, 100,000,000 sharesauthorized and 19,679,400 shares issued and outstanding Additional paid-in capital Appropriated retained earnings Accumulated deficit ) ) Accumulated other comprehensive income Total stockholder's equity Non-controlling interest Due from non-controlling interest for hotel project ) - Total non-controlling interest Total Equity Total liabilities and equity $ See notes to condensed consolidated financial statements. F-1 CHINA SHENGHUO PHARMACEUTICAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (UNAUDITED) (Amounts in USD, except shares) Three months endedMarch 31, Sales $ $ Cost of Goods Sold Gross Margin Operating Expenses: Selling expenses General and administrative expenses Research and development expense (Loss) Income from Operations ) Other Income (Expenses): Subsidy income Interest and other expense ) (Loss) Income Before Income Tax Expenses ) Income tax benefit (expense) ) Net (Loss) Income ) Net loss attributable to non-controlling interests ) ) Net (Loss) Income Attributable to Stockholders $ ) $ Comprehensive (Loss) Income: Net (Loss ) Income ) Foreign currency translation adjustment Comprehensive (Loss) Income $ ) $ Less: Comprehensive loss attributable tonon-controlling interests ) ) Comprehensive (Loss)Income Attributable to Stockholders ) Basic and diluted (loss) earningsper share $ ) $ Weighted-average number of shares outstanding -basic and diluted See notes to condensed consolidated financial statements. F-2 CHINA SHENGHUO PHARMACEUTICAL HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in USD) Three months ended March 31, Net Cash Provided by Operating Activities $ $ Cash Flows from Investing Activities: Purchase of long-lived assets ) ) Proceeds from disposal of Property - Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Increase in restricted cash ) - Proceeds from borrowings Payments on borrowings ) ) Net Cash Provided by (Used in) Financing Activities ) Effect of exchange rate changes on cash and cash equivalents Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Information Cash paid for interest $ $ Cash paid for income taxes $ $ - See notes to condensed consolidated financial statements. F-3 CHINA SHENGHUO PHARMACEUTICAL HOLDINGS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements NOTE 1 – ORGANIZATION AND NATURE OF OPERATIONS (a) Nature of Business China Shenghuo Pharmaceutical Holdings, Inc., (“CSPH”), incorporated in Delaware, United States of America, through its subsidiaries (collectively the “Company”), designs, develops, markets, sells and exports pharmaceutical, nutritional supplements, cosmetic products, and also engages in the hotel operating business mainly in the People’s Republic of China (“PRC”). The Company also conducts research and development using the medicinal herb Panax notoginseng, also known as Sanqi, Sanchi, or Tienchi, which is grown in two provinces in the PRC. Sales from the cosmetic products represent less than 10% of total sales of the Company. (b) Organization As of March 31, 2012, the CSPH owns a 94.95% equity interest in Kunming Shenghuo Pharmaceuticals (Group) Co., Ltd. (“Shenghuo”). Shenghuo owns a 100% equity interest in Kunming Shenghuo Medicine Co., Ltd. (“Medicine”), Kunming Pharmaceutical Importation and Exportation Co., Ltd. (“Import/Export”) and Kunming Shenghuo Cosmetics Co., Ltd. (“Cosmetic”), respectively. On April 30, 2009, Shenghuo formed Shi Lin Shenghuo Co., Ltd. (“Shi Lin”) as a wholly owned subsidiary. Shi Lin was formed for the purpose of purchasing or leasing land suitable for cultivating the medicinal herb Panax notoginseng for use in the production of the Company’s medicinal products. On November 15, 2010, Shenghuo formed Kunming Shenghuo Hotel Management Co., Ltd. (“Hotel”). According to the investment agreement with an independent third party, Shenghuo holds 80% equity interest in Hotel. Hotel was formed to run the hotel business. Except for CSPH, all other entities are formed in and operate within the PRC. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of presentation The accompanying unaudited interim condensed consolidated financial statements (“consolidated financial statements”) have been prepared in accordance with the accounting policies described in the Company’s Form 10-K filed on March 30, 2012 (“2011 Form 10-K”), and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted. These consolidated financial statements should be read in conjunction with the consolidated financial statements included in the Company’s 2011 Form 10-K. F-4 The consolidated financial statements have been prepared on the basis that the Company will continue to operate throughout the next twelve months as a going concern. The Company’s consolidated current liabilities exceeded its consolidated current assets by approximate USD23,974,000 as of March 31, 2012 and USD23,189,000 as of December 31, 2011. These factors and the capital commitment described in note 9(b) raise substantial doubt about the Company’s ability to continue as a going concern. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management’s plan is to obtain such resources for the Company by seeking equity and/or debt financing by using Shenghuo Plaza and the two new office buildings as mortgage collateral after the Company has obtained the Property Ownership Certificate by late 2012. However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. In the event we are not able to obtain funding, we will not be able to implement or may be required to delay all or part of our business plan, and our ability to attain profitable operations, generate positive cash flows from operating and investing activities and materially expand the business will be materially adversely affected. The accompanying consolidated financial statements do not include any adjustments relating to the classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the company be unable to continue in existence. In the opinion of the management of the Company (“Management”), all normal recurring adjustments which are necessary for a fair statement of financial position, operating results and cash flows for the interim periods presented have been made. Interim results of operations are not necessarily indicative of the results of the full year. (b) Principle of consolidation The consolidated financial statements include the financial statements of the CSPH and its subsidiaries. All significant inter-company transactions and balances have been eliminated in consolidation. Non-controlling interests represents the ownership interests in the subsidiaries that are held by owners other than the parent and are part of the equity of the consolidated group. The non-controlling interests are reported in the consolidated balance sheets within equity, separately from the parent’s equity. Net income or loss and comprehensive income or loss is attributed to the parent and the non-controlling interests. If losses attributable to the parent and the non-controlling interests in a subsidiary exceed their interests in the subsidiary’s equity, the excess, and any further losses attributable to the parent and the non-controlling interests, is attributed to those interests. (c) Accounts and notes receivable Accounts receivable are recognized and carried at original sale amounts less an allowance for uncollectible accounts, as needed. Accounts receivable are reviewed periodically as to whether they are past due based on contractual terms and their carrying values have become impaired. An allowance for doubtful accounts is recorded in the period in which loss is determined to be probable based on an assessment of specific evidence indicating doubtful collection, historical experience, account balance aging and prevailing economic conditions. Accounts receivable balances are written off after all collection efforts have been exhausted. Notes receivable represent bankers’ acceptances that have been arranged with third-party financial institutions by certain customers to settle their purchases from us. These bankers’ acceptances are non-interest bearing and are collectible within six months. Such sales and purchasing arrangements are consistent with industry practices in the PRC. There are no outstanding amounts from customers that individually represent greater than 10% of the total balance of accounts receivable for the periods presented. The Company entered into a factoring agreement with Bank of China (“BOC”), to transfer accounts receivable with full recourse. The Company is required to repurchase the transferred accounts receivable, if any controversy arises on the accounts receivable, at a price of proceeds received from BOC less settled accounts receivable plus interest and other necessary penalty or expense. The Company accounts for its transferred accounts receivable in accordance with Accounting Standard Codification (“ASC”) Topic 810, with the proceeds received from BOC being recognized as collateralized borrowings. F-5 (d) Income taxes CSPH and its consolidated entities each file tax returns separately. The Company follows ASC Topic 740, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates, applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company follows ASC Topic 740, which prescribes a more-likely-than-not threshold for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This Interpretation also provides guidance on derecognition of income tax assets and liabilities, classification of current and deferred income tax assets and liabilities, accounting for interest and penalties associated with tax positions, accounting for income tax in interim periods, and income tax disclosures. The CSPH is subject to income tax in the United States. Shenghuo is qualified to enjoy preferential tax rate under relevant PRC tax laws and regulations, with effective income tax rate of 10% in 2009, 11% in 2010 and 12% in 2011. No deferred United States income taxes are provided for since all accumulated profits will be permanently reinvested in the PRC. From 2012, Shenghuo will be subject to income tax at a rate of 15%. All other subsidiaries in the PRC were subject to income tax at a rate of 25% for the periods presented. (e) Revenue recognition The Company recognizes revenue in accordance with ASC Topic 605. All of the following criteria must exist in order for the Company to recognize revenue: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been rendered; (3) price to the buyer is fixed or determinable; and (4) collectability is reasonably assured. Delivery does not occur until products have been shipped to the wholesale companies, risk of loss has transferred to the wholesale companies and wholesale companies’ acceptance has been obtained, or the Company has objective evidence that the criteria specified in wholesale companies’ acceptance provisions have been satisfied. The sales price is not considered to be fixed or determinable until all contingencies related to the sale have been resolved. In general, the Company does not allow wholesale companies to return products unless there are defects in manufacturing or workmanship. Sales returns are subject to a strict process and have to be authorized by Management. Sales returns are netted against sales when occurred. Historically, the amounts of sales returns have been immaterial. (f) Property, plant and equipment Property, plant and equipment are stated at historical cost less accumulated depreciation and impairment. The historical cost of acquiring an item of property, plant and equipment includes the costs necessarily incurred to bring it to the condition and location necessary for its intended use. If an item of property, plant and equipment requires a period of time in which to carry out the activities necessary to bring it to that condition and location, the interest cost incurred during that period as a result of expenditures for the item is a part of the historical cost. This item is categorized as construction in progress and is not depreciated until substantially all the activities necessary to bring it to the condition and location necessary for its intended use are completed. F-6 Depreciation of property, plant and equipment is calculated using the straight-line method (after taking into account their respective estimated residual values) over the estimated useful lives of the assets as follows: Asset Useful life (years) Residual value % Buildings 25 - 40 5 % Machinery 3 - 20 0-5 % Office equipment and furnishing 3 - 10 0-5 % Vehicles 3 - 10 0-5 % Depreciation of property, plant and equipment attributable to manufacturing activities is capitalized as part of inventories, and expensed to cost of goods sold when inventories are sold. Expenditure for maintenance and repairs is expensed as incurred. The gain or loss on the disposal of property, plant and equipment is the difference between the net sales proceeds and the carrying amount of the relevant assets and is recognized in the consolidated statements of operations. (g) Fair value of financial instruments The carrying amounts reported in the consolidated balance sheets for accounts and notes receivable, other receivables, advances to suppliers, accounts payable, advances from customers, other payables and accrued expenses, deposits payable approximate fair value because of the immediate or short-term maturity of these financial instruments. Management believes the interest rates on short-term notes payable and long-term debt reflect rates currently available in the PRC. Thus, the carrying value of these loans approximates fair value. (h) Recently issued accounting standards affecting the Company In the three months ended March 31, 2012, the FASB has not issued any Accounting Standards Update. NOTE 3 – SEGMENT REPORTING The Company has four major reportable segments, Medicine, Cosmetic, Hotel and Shi Lin. The Company’s reportable segments are based primarily on different types of business and represent the primary mode used to assess allocation of resources and performance. Performance is measured by various factors such as segment revenue and segment profit (loss). (a) Segment reporting for the three months ended March 31, 2012 (unaudited): Medicine Hotel Shi Lin Others Elimination Total Revenues from external customers $ $ $
